DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The examiner acknowledges receipt of amendments/arguments filed 5/12/21.  The arguments set forth are addressed herein below.  Claims 1-3, 5, 16-19, 21-25, and 27-28 are pending, Claims 1, 17, and 23 are currently amended, and Claims 4, 6-15, 20, and 26 are canceled.

	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5, 16-19, 21-25, and 27-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that 
Claims 1, 17, and 23 recite “adjusting compression of the video associated with the multiplayer interactive game to be sent to the user device so that an average data rate of compressed video sent to the user device is below a peak data rate determined for the communication channel”; however, the specification lacks disclosure pertaining to “adjusting compression of the video associated with the multiplayer interactive game to be sent to the user device so that an average data rate of compressed video sent to the user device is below a peak data rate determined for the communication channel” in combination or within a single embodiment/invention.

Claim 1 recites:
A method comprising: receiving a request by a hosting service center from a user device to join a session of a multiplayer interactive game already in progress and being executed by a game server to generate video; determining that the user device may join the session of the multiplayer interactive game based on a set of criteria that includes a latency connection of a communication channel associated with the user device, wherein the latency connection of the user device is on equal footing with latency connections for player devices of players already playing the game; instructing an inbound routing network to transfer control signals received from the user device to the game server hosting the multiplayer interactive game; and adjusting compression of the video associated with the multiplayer interactive game to be sent to the user device so 

Claim 17 recites:
A non-transitory computer-readable medium storing a computer program for upgrading a data storage system, the computer-readable medium comprising: program instructions for receiving a request by a hosting service center from a user device to join a session of a multiplayer interactive game already in progress and being executed by a game server to generate video; program instructions for determining that the user device may join the session of the multiplayer interactive game based on a set of criteria that includes a latency connection of a communication channel associated with the user device, wherein the latency connection of the user device is on equal footing with latency connections for player devices of players already playing the game; program instructions for instructing an inbound routing network to transfer control signals received from the user device to the game server hosting the multiplayer interactive game; and program instructions for adjusting compression of the video associated with the multiplayer interactive game to be sent to the user device so that an average data rate of compressed video sent to the user device is below a peak data rate determined for the communication channel.

Claim 23 recites:
A computer system comprising: a processor; and memory coupled to the processor and having stored therein instructions that, if executed by the computer 
Each of the claims are drawn towards a method, medium, and system pertaining to receiving a request by a hosting service center from a user device to join a session of a multiplayer interactive game already in progress and being executed by a game server to generate video; determining that the user device may join the session of the multiplayer interactive game based on a set of criteria that includes a latency connection of a communication channel associated with the user device, wherein the latency connection of the user device is on equal footing with latency connections for player devices of players already playing the game; instructing an inbound routing network to transfer control signals received from the user device to the game server hosting the multiplayer interactive game; and adjusting compression of the video associated with 
The specification lacks disclosure pertaining to “adjusting compression of the video associated with the multiplayer interactive game to be sent to the user device so that an average data rate of compressed video sent to the user device is below a peak data rate determined for the communication channel” in combination or within a single embodiment/invention to the claimed method, medium, and system pertaining to receiving a request by a hosting service center from a user device to join a session of a multiplayer interactive game already in progress and being executed by a game server to generate video; determining that the user device may join the session of the multiplayer interactive game based on a set of criteria that includes a latency connection of a communication channel associated with the user device, wherein the latency connection of the user device is on equal footing with latency connections for player devices of players already playing the game; instructing an inbound routing network to transfer control signals received from the user device to the game server hosting the multiplayer interactive game.
At best ¶ 183-183 and 194 discloses that the “video compressor 404 has been configured to output compressed video at an average data rate that is below the peak data rate 941, and note that, most of the time, the video stream data rate remains below the peak data rate 941”; however, such disclosure does not pertain to the claimed “adjusting compression of the video associated with the multiplayer interactive game to be sent to the user device so that an average data rate of compressed video sent to the there is no indication that the video compressor pertains to any embodiment related to a user device attempting to join a multiplayer gaming session already in progress nor is it clearly drawn to the claimed invention pertaining to adjusting compression of the video associated with the multiplayer interactive game to be sent to the user device, the user device being the device requested that the hosting service center allow the user device to join a session of a multiplayer interactive game already in progress and being executed by a game server to generate video; the user device being determined to be able to join the session of the multiplayer interactive game based on a set of criteria that includes a latency connection of a communication channel associated with the user device, wherein the latency connection of the user device is on equal footing with latency connections for player devices of players already playing the game; and instructing an inbound routing network to transfer control signals received from the user device to the game server hosting the multiplayer interactive game as found in ¶ 247-249.
Due to dependency, Claims 2-3, 5, 16, 18-19, 21-22, 24-25, and 27-28 inherit the same deficiencies with respect to Independent Claims 1, 17, and 23 from which they correspondingly depend from as noted above.

Response to Arguments
Applicant’s arguments with respect to the rejection of Claims 1-3, 5, 16-19, 21-25, and 27-28 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAMAR HARPER whose telephone number is (571)272-6177.  The examiner can normally be reached on 7:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TRAMAR HARPER/Primary Examiner, Art Unit 3715